IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs June 25, 2014

                 STATE OF TENNESSEE v. BILLY D. RAPIER

                 Appeal from the Circuit Court for Madison County
                     No. 13233     Roy B. Morgan, Jr., Judge




              No. W2013-02297-CCA-R3-CD - Filed November 26, 2014


Defendant, Billy D. Rapier, and two co-defendants, Cassandra Haynes and Leveris Keller,
were charged with aggravated robbery. Mr. Keller was also charged with felony evading
arrest, and Defendant was charged with evading arrest. Pursuant to a jury trial, Defendant
was convicted of the charges and received concurrent sentences of eight years for aggravated
robbery and eleven months, twenty-nine days for evading arrest. On appeal, Defendant
argues that the evidence was insufficient to support his convictions because the defense of
duress barred his convictions. We affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the Court, in which R OBERT W.
W EDEMEYER and D. K ELLY T HOMAS, J R., JJ., joined.

Lee R. Sparks, Jackson, Tennessee, for the appellant, Billy D. Rapier.

Herbert H. Slatery, III, Attorney General and Reporter; Meredith DeVault, Senior Counsel;
Jerry Woodall, District Attorney General; and Jody Pickens, Assistant District Attorney
General, for the appellee, the State of Tennessee.

                                        OPINION

FACTS

      On December 2, 2012, Santebial Buchanan, who was the assistant manager, and
Shaquana Underwood were working at the Dollar General Store on Airways Boulevard in
Jackson. At approximately 7:00 p.m., Ms. Buchanan was waiting on customer Derek Byrum
when she looked up and saw three black males wearing masks and bandanas enter the store.
She observed that two of the men had guns. One of the men, who was wearing a clown mask
and appeared to be the leader, jumped over the counter. The men were telling her: “Give
me the mother f - - - - - g money.” Ms. Buchanan testified that there were guns pointed at
her face, and she felt as though she was going to die. She then gave the men money from her
register. They also demanded money from the other register being used by Ms. Underwood.
Ms. Buchanan could not open the register at that time because she needed Ms. Underwood’s
“pass code.” Ms. Underwood had gone outside after the three men entered the store. Ms.
Buchanan testified that Ms. Underwood was brought back inside the store at gunpoint by the
man in the clown mask, and she gave Ms. Buchanan her pass code. Ms. Buchanan opened
up the register, and two of the men, including the one without a gun, took the money out of
the drawer.

       Ms. Buchanan was next ordered to open the safe which was located on the floor
beside her cash register. The man in the clown mask still had his gun pointed at her. After
Ms. Buchanan opened the safe, she heard police sirens, and the men left the store. Ms.
Buchanan ran over and locked the door.

       The parties agreed to read Ms. Underwood’s statement into evidence. Ms.
Underwood said that she was near the third cash register by the door stocking gum when the
three men entered the store. She eased outside and saw a man outside who did not have a
gun. Ms. Underwood stated:

       He was like, [“]I ain’t with this shit. I ain’t with this shit. You good.[”] And
       I just stood in the parking lot. While I was out there, the tall guy with the
       clown mask and red pullover came and got me. He grabbed me, he put a gun
       in my head saying, [“]Give me your f - - - - -g number.[”] I said, [“]Give who
       my number,[”] and he brought me inside. He told me again to give her my f -
       - - - - g number, and I did. Ms. San[tebial] punched in the number and the
       dude behind her took the money. The tall guy backed up and so did I. He
       stood in front of me and told me not to move and I didn’t. After that, they
       went to the safe and got the money out [of] the safe and left. I think the tall
       guy had something on his jaw like a scar line or something. The guy behind
       [Ms.] San[tebial] had a mini Afro and was light skinned. He was about 5'8"
       or 5'9". The one outside was covered from head to toe. He had on a purple
       bandana I think. He had gloves on and was the shortest. He was about 5'4" or
       5'5". The tall guy with the clown mask and red pullover was about 6'1".

       Christopher Derek Byrum testified that his girlfriend worked at the Dollar General
Store on Airways Boulevard, and he was there on a daily basis and knew everyone who
worked in the store. At approximately 7:00 p.m. on December 2, 2012, Mr. Bryum had

                                             -2-
completed a purchase at Ms. Buchanan’s register when he saw three individuals run into the
store wearing masks and bandanas. He said that one of the individuals was wearing a clown
mask and one had a “bluish-purplish” bandana. He also saw one of them with a chrome
revolver. Mr. Byrum walked out the front door and saw another man standing outside in
front of the door. Mr. Bryum testified that the individual said, “Man, I’m no part of this. I
know you’re cool, you’re cool. You ain’t got to run off[.]”

        Mr. Byrum testified that he got into his vehicle and dialed 911 as he was leaving. He
said that the man in the clown mask walked outside as Mr. Byrum was leaving. The man was
armed with a black gun. Mr. Byrum then observed the men take Ms. Underwood back inside
the store. Mr. Byrum drove to the gas station next door and parked behind the diesel pumps
so that the men could not see him.

       Deputy Jessica Thornton of the Madison County Sheriff’s Department received a
dispatch concerning a robbery at the Dollar General Store on Airways Boulevard with a
description of a dark-colored van possibly involved in the robbery. Deputy Thornton located
a van matching the description on Highway 223, a few miles from the store. She alerted
other officers, and she began following it. Sergeant Brandon Moss, a K-9 officer with the
Jackson Police Department heard Deputy Thornton’s radio call and drove to the area to assist
her. Sergeant Moss’ K-9 partner, Kira, also rode with him. Deputy Thornton verified the
description of the van and then activated her emergency equipment. The driver of the van
stopped as it was exiting onto Interstate 40 (I-40) on the end of the exit ramp. As Deputy
Thornton exited her patrol car and Sergeant Moss arrived, the driver of the van took off at
a “decently high rate of speed.” She got back into her car and began chasing the van with
Sergeant Moss behind her. Investigator Samuel Gilley of the Jackson Police Department also
joined the chase. The van traveled westbound on I-40 for approximately 8.2 miles with
speeds reaching over one-hundred miles per hour. The chase ended when the van tumbled
down a steep embankment at the top of the exit ramp at Exit 68.

       Deputy Thornton, Investigator Gilley, and Sergeant Moss exited their patrol cars, and
other officers arrived on the scene. Sergeant Moss hooked Kira up to her leash, and they ran
down the embankment toward the van. The other officers had three occupants of the van held
at gunpoint, and they advised Sergeant Moss that one suspect, Defendant, had fled on foot.
Kira began tracking Defendant, and after he was located, Sergeant Moss gave him several
commands to stop. Investigator Gilley was behind Sergeant Moss and also told Defendant
to stop. Defendant continued running, and Sergeant Moss released Kira, and she
apprehended Defendant by biting him on the rear end. Sergeant Moss noticed cash lying in
the area where Defendant was apprehended. Investigator Gilley handcuffed Defendant and
searched him. There was money underneath Defendant, and he also had money wadded up



                                            -3-
inside his pockets. Defendant also had some change, a couple of bandanas, and a glove with
him.

       Captain Christopher Wiser had arrived on the scene and participated in taking the
occupants of the van into custody. He then helped search the path that Defendant fled after
leaving the van. Captain Wiser located a silver revolver twenty to thirty feet from the front
of the vehicle. Officer Charles Crowe of the Jackson Police Department testified that he
arrived on the scene and ran down to the van. He observed a female inside the van who was
unconscious, and two other individuals were inside the vehicle. Officer Crowe also
processed the scene and collected money in the amount of $193, bandanas, gloves, a watch,
and a weapon. All of the items were recovered from the path used by Defendant when he
ran from the van.

       Lieutenant Phillip Stanfill spoke with Defendant at the Criminal Justice Center after
Defendant had been taken into custody. He advised Defendant of his Miranda rights, and
Defendant signed a waiver of those rights and gave a statement. Defendant told Lieutenant
Stanfill the following:

       I didn’t talk to Big yesterday. He came to Cassandra’s house tonight. He was
       talking to her in code. He did not personally tell me what was going on. Me,
       Cassandra and Cory got in his green van at Cassandra’s house. We went to the
       store, Family Dollar or Fred’s. Cassandra went in to get drinks. We all stayed
       in the van. They were riding around. Big drove to the strip mall where Dollar
       General is. Cassandra got into the driver’s seat. She drove over to Dollar
       General. She parked on the side. Big was saying, [“]Let’s just do this.[”] I
       hesitated because I knew it was wrong. I was thinking Cassandra would tell
       him to stop. She went along with it.

       We got out, me, Big and Cory. Big had on a clown mask. I put a green
       bandanna and a blue bandanna on my face. Cory had on all black. Big had a
       black gun. Cory had a silver gun. I didn’t have a gun. I kind of stayed back
       because I knew this was stupid. Big told us what to do. Big said, [“]Get the
       money.[”] A black girl and a white man were outside. All three of us went in.
       I stayed back until Big started demanding that I come on. They were pointing
       the guns at people and saying, [“]Give me this and give me the money.[”]
       There was two black girls in the store. I had talked to a black girl and a white
       guy out of the store. I didn’t try to stop them from leaving. Big got real mad
       that I didn’t stop the white guy. He said, [“]what’s wrong with you? He’s
       going to tell.[”] Big made the black girl go back inside. He kept saying,
       [“]Give me the number,[”] to the black girl. Cory, me and Big got money. I

                                             -4-
       took money off the counter. Cory had took it out. We put it in pockets. I
       didn’t hit anybody. Big was in the back while Cory was talking to the girl and
       getting money.

       We left and went to the car. Cassandra drove. Big sat up front on the
       passenger’s side. Me and Cory got in back. I was in the middle. Cory was in
       the very back. Cassandra pulled out. We ended up on the interstate. The
       police tried to stop us. Big and Cassandra had switched out. I’m not sure, but
       they had switched seats before the police got behind us. Big drove while the
       police chased us. We stopped at one point, and then he said, [“]I’m not getting
       in trouble.[”] I wanted out, but he pulled off before I could get out. He drove
       crazy on the interstate. Big was driving when we wrecked. I jumped out.
       Actually I fell out the side door. I just ran and the dog caught me. The money
       they found near me came from the store. The gun wasn’t mine. I knew this
       was a mistake. I didn’t want to do it, but Big pretty much threatened me into
       it. No matter what the case is, I’m not going to lie. I saw Big and Cory give
       Cassandra money before we came out of the store.

        Defendant testified that he was at the home of co-defendant Cassandra Haynes on
December 2, 2012, visiting a friend. At some point, co-defendant Leveris Keller also arrived
at the home. Defendant, Ms. Haynes, Cory Reed, and Mr. Keller later left the home in Mr.
Keller’s dark-colored van. They drove to the Family Dollar store in the Whitehall area to
pick up some snacks and drinks. After everyone got back into the van, they rode around
Jackson, and Mr. Keller then drove to the Dollar General Store.

        Defendant claimed that Mr. Keller then pulled a gun on Defendant, placed it to
Defendant’s head, and told him to “mask up, ‘We about to rob this store.’” Defendant
testified that Mr. Keller gave him a mask and gloves and said, “You gonna rob this store with
us.” Defendant said he thought that Mr. Keller would shoot him if he did not participate.
Defendant testified that he was afraid, got out of the van, and put the gloves and mask on.
Defendant, Mr. Keller, and Mr. Reed then went inside the store. He said that Mr. Keller and
Mr. Reed both had guns. Defendant testified that Mr. Reed immediately went over to Ms.
Buchanan’s cash register, and Defendant said that he was “[s]till standing off to the side.”
He saw Ms. Underwood and Mr. Byrum go outside, so Defendant testified that he “tried to
slide out to let them know I ain’t with this, you know what I’m saying, I ain’t . . .” He said
that he spoke with both individuals outside. Defendant testified that while he was outside
with Ms. Underwood, Mr. Keller walked outside and placed a gun to her head and told her
to give him her number. Defendant testified that Mr. Keller also demanded that Defendant
go back inside the store. He said that Mr. Keller was also upset because Defendant allowed
Mr. Byrum to leave.

                                             -5-
        Defendant testified that Mr. Keller held a gun to Ms. Underwood while Mr. Reed held
a gun to Ms. Buchanan. He said that Mr. Keller told Ms. Buchanan to hurry up, and he told
Defendant to get the money out of Ms. Underwood’s register. Defendant complied and
placed the money in his pants. Defendant then walked down to Ms. Buchanan’s register but
Mr. Reed had already taken all of the money out. Defendant testified that they heard police
sirens and left the store. They got into the van, and Ms. Haynes drove away. At some point,
Ms. Haynes and Mr. Keller switched seats, and Mr. Keller drove the van. Defendant testified
that Mr. Keller stopped the van when they got on the ramp to the interstate. Defendant
claimed that he was going to jump out of the van but Mr. Keller locked the door and pulled
away. Defendant testified that Mr. Keller then led police on a high speed chase until he
wrecked the van as they were exiting the interstate.

         Defendant testified that he was “shook up” from the accident and wanted to get away
from Mr. Keller. He claimed that Mr. Keller was “still gonna get me ‘cause I’m the one who
got - - I took the money out the register to give him.” Defendant said that he ran once he got
outside of the van because Mr. Keller was trying to shoot him. He claimed that he was not
trying to escape from police.

       On cross-examination, Defendant claimed that he did not know Ms. Haynes, and Cory
Reed and Leveris Keller were “nothing” to him. He said that he was in Jackson with his
mother and went to Ms. Haynes’ house to visit her daughter’s girlfriend, who was his best
friend. Defendant testified that prior to the robbery Mr. Keller pulled out two bandanas and
told him to put them on. He said that Mr. Keller also placed a gun to Defendant’s head when
he told Defendant to “[m]ask up” and threatened him. Defendant agreed that he did not tell
Lieutenant Stanfill about Mr. Keller placing a gun to his head but he told Lieutenant Stanfill
that Mr. Keller threatened him. He also claimed that Lieutenant Stanfill did not write out his
statement correctly. Defendant agreed that he had the opportunity to run away when he was
standing outside the store but he chose to stay and went back inside the store. Defendant
claimed that he did not tell Ms. Buchanan to give him the “f - - - - - g money.” He testified
that Ms. Buchanan was lying, and he was telling the truth.

       Defendant agreed that during the police chase his pants were stuffed with money, and
he was still wearing gloves and bandanas. He also knew that there were guns in the car.
Defendant claimed that Mr. Keller was still trying to kill him after the wreck and after police
arrived. He also testified that Mr. Keller made him remove one of his shirts after the
robbery. Defendant admitted that Mr. Keller never shot at him, and Defendant never asked
the officers for any help once they arrived. He ran in the opposite direction. Defendant
claimed that he heard the dog barking but he never heard the officers tell him to stop.




                                             -6-
        Lieutenant Stanfill was recalled as a witness. He said that Defendant never told him
that Mr. Keller placed a gun to Defendant’s head or that Mr. Keller told Defendant to remove
his shirt after the robbery. Defendant also never told Lieutenant Stanfill that Mr. Keller was
trying to kill him after the wreck.

ANALYSIS

       Defendant argues that the evidence is insufficient to support his convictions because
there was “admissible evidence that fairly raised the defense of duress.” We agree there was
evidence that “fairly raised the defense of duress.” We disagree that the evidence was
insufficient to support the convictions.

        When an accused challenges the sufficiency of the evidence, this Court’s standard of
review is whether, after considering the evidence in the light most favorable to the State,
“any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R. App. P.
13(e), State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State v. Reid, 91 S.W.3d
247, 276 (Tenn. 2002)). This rule applies to findings of guilt based upon direct evidence,
circumstantial evidence, or a combination of both direct and circumstantial evidence. State
v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). In the absence of direct
evidence, a criminal offense may be established exclusively by circumstantial evidence.
Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973). The jury decides the weight to be given
to circumstantial evidence, and “[t]he inferences to be drawn from such evidence, and the
extent to which the circumstances are consistent with guilt and inconsistent with innocence,
are question primarily for the jury.” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006)
(citations omitted). “The standard of review [for sufficiency of the evidence] is the same
whether the conviction is based upon direct or circumstantial evidence.” State v. Dorantes,
331 S .W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn.
2009)).

        In determining the sufficiency of the evidence, this Court should not re-weigh or
reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).
Nor may this Court substitute its inferences for those drawn by the trier of fact from the
evidence. State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999); Liakas v. State, 286 S.W.2d
856, 859 (Tenn. 1956). “Questions concerning the credibility of the witnesses, the weight
and value of the evidence, as well as all factual issues raised by the evidence are resolved by
the trier of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997); Liakas, 286 S.W.2d at
859. “ A guilty verdict by the jury, approved by the trial judge, accredits the testimony of the
witnesses for the State and resolves all conflicts in favor of the theory of the State.” State



                                              -7-
v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978); State v. Grace, 493 S.W.2d 474, 479 (Tenn.
1973). The Tennessee Supreme Court stated the rationale for this rule:

               This well-settled rule rests on a sound foundation. The trial judge
        and the jury see the witnesses face to face, hear their testimony and observe
        their demeanor on the stand. Thus, the trial judge and jury are the primary
        instrumentality of justice to determine the weight and credibility to be given
        to the testimony of witnesses. In the trial forum alone is there human
        atmosphere and the totality of the evidence cannot be reproduced with a
        written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1996) (citing Carroll v. State, 370 S.W.2d 523
(Tenn. 1963)). This Court must afford the State of Tennessee the strongest legitimate view
of the evidence contained in the record, as well as all reasonable inferences which may be
drawn from the evidence. Goodwin, 143 S.W.3d at 775 (citing State v. Smith, 24 S.W.3d
274, 279 (Tenn. 2000)). Because a verdict of guilt against a defendant removes the
presumption of innocence and raises a presumption of guilt, the convicted criminal defendant
bears the burden of showing that the evidence was legally insufficient to sustain a guilty
verdict. State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000).

       The jury found Defendant guilty of aggravated robbery and evading arrest. Defendant
contends that the “evidence is insufficient to support [the convictions] because reasonable
doubt as to whether [Defendant] acted under duress is present.” Duress is not an affirmative
defense. Rather, is it a general defense and, as a result, if evidence fairly raises the defense,
the State is required to negate the defense beyond a reasonable doubt. State v. Culp, 900
S.W.2d 707, 710 (Tenn. Crim. App. 1994); Tenn. Code Ann. § § 39-11-203, -504.
Concerning the defense of duress, Tenn. Code Ann. § 39-11-504 provides:

       (a) Duress is a defense to prosecution where the person or a third person is
       threatened with harm that is present, imminent, impending and of such a nature
       to induce a well-grounded apprehension of death or serious bodily injury if the
       act is not done. The threatened harm must be continuous throughout the time
       the act is being committed, and must be one from which the person cannot
       withdraw in safety. Further, the desirability and urgency of avoiding the harm
       must clearly outweigh the harm sought to be prevented by the law proscribing
       the conduct, according to ordinary standards of reasonableness.

       (B) This defense is unavailable to a person who intentionally, knowingly, or
       recklessly becomes involved in a situation in which it was probable that the
       person would be subjected to compulsion.

                                              -8-
        Taken in the light most favorable to the State, the proof showed that Defendant
voluntarily got into a van with Cassandra Haynes, Leveris Keller, and Cory Reed. They
drove to the Dollar General Store on Airways Boulevard, and Defendant, Mr. Keller, and Mr.
Reed went inside the store while Ms. Haynes waited in the van. Although Defendant
testified that Mr. Keller placed a gun to his head while in the van and said: “[M]ask up. ‘We
about to rob this store,’” Defendant did not give that information to Investigator Stanfill at
the time of his statement. During the robbery, Defendant and Mr. Reed were wearing
bandanas to conceal their identity, and Mr. Keller wore a clown mask. Defendant was also
wearing gloves. The surveillance video from the store showed that Defendant and Mr. Keller
were armed with handguns, and police recovered a handgun from the path that Defendant
took when he fled from police after the robbery. Ms. Buchanan testified that when the three
men first came into the store during the robbery they demanded money, and there were guns
pointed at her face. She felt as though she was going to die. The proof showed that
Defendant walked out of the store at one point during the robbery and had the opportunity
to run away, but he stayed and later went back inside the store and took money from Ms.
Underwood’s register.

       The evidence also showed that after the van wrecked Defendant got out of the van
with money stuffed in his clothing and fled. Although Defendant claimed that he was
running from Mr. Keller because he was afraid that Mr. Keller would kill him, there was no
proof that Mr. Keller fired a weapon at Defendant, and Defendant ran in the opposite
direction from police who were immediately on the scene. Both Sergeant Moss and
Investigator Gilley commanded Defendant to stop as he ran away, and Defendant did not stop
until he was apprehended by Sergeant Moss’ K-9 partner. The jury was presented with
Defendant’s defense of duress, but obviously rejected it as is its prerogative. The proof of
Defendant’s guilt was overwhelming. He is not entitled to relief on this issue.

       Accordingly, we affirm the judgments of the trial court.

                                           _______________________________________
                                           THOMAS T. WOODALL, PRESIDING JUDGE




                                             -9-